DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 12/30/2020 has been entered. Claims 1, 3-17 remain pending in the application, with claims 18-24 remaining withdrawn as being drawn to a non-elected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 & 9 in lines 11-12 (claim 1) & 5-6 & 10 (claim 9) respectively, recite the limitations of ‘the light blocking layer overlapping an end portion of the window base and defining an opening disposed inside the window base in a plan view, and primarily curing a portion of the resin overlapping the opening’. There is no mention in the specification of ‘curing a portion of a resin overlapping the opening’ and there is further no mention of ‘the light blocking layer overlapping the end portions of the window base to define an opening’. In fact, the word opening is not recited at all in the instant specification. As such, the recitation of an opening constitutes new matter, which is not supported by the instant specification, and the limitations containing an opening also constitute new matter situations, since an opening is not defined and not even mentioned in the instant specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (CN104375386A- see machine translation attached) and Tarumi (U.S Patent 5631107 A) and Kobayashi (U.S PG Pub 20110073847 A1).
Regarding claim 1, Yoon drawn also to the art of a method for manufacturing a coated glass for display (Abstract), discloses preparing a carrier film (40) (polyester film) (which is a two layer film (i.e. a liner layer and base layer, with an adhesive layer in between [0063]) (Figures 4-9) and forming an assembly by attaching the carrier film to a window base (11) ([0054]; [0061-0068]; Figures 4-7). 
Yoon further discloses disposing (i.e. attaching) the assembly on a jig (60) with the window facing downwards (Figures 8-9 – the surface of the window will definitely face downwards). Yoon further discloses coating a UV resin/liquid (70), undergoing a primary curing/hardening of curing resin overlapping the opening by applying UV radiation, removing an uncured portion of the UV resin overlapping the light blocking layer (80 – interpreted as the light blocking layer which is part of the mask 90) (Figures 
Further, Yoon has also disclosed placing a mask 90 for UV exposure and then performing UV irradiation (Figures 11-12; [0072-0077]), and has disclosed the mask comprising a light blocking layer (80) on at least one surface of the mask, the light blocking layer overlapping an end portion of the window base and defining an opening disposed inside the window base in a plan view (see response to Arguments section below for further explanation). The film 80- pattern film 80 interpreted as the light blocking layer, and from the figures it can be seen that it is on one surface of the mask being a part of the mask, and overlapping the end portion of the window base (i.e. covering an end portion of the window base) (Figures 11-12). Further, as can be seen from figures 13-15, the light blocking layer creates an opening (i.e. where window base has no other layer on top) disposed inside the window base. The opening is interpreted as the section outlined by the black line in the annotated figure, and as can be seen it overlaps with the cured resin section, thus meeting the limitation of the curing of resin overlapping the opening. Further, as can be seen from the annotated figure, this meets the limitation of removing an uncured portion of the resin overlapping the light blocking layer, since the light blocking layer (80) is formed over the window base (Figures 12-13) and the middle portion which forms part of the opening contains resin which is uncured and which is removed by ethanol. 

    PNG
    media_image1.png
    275
    593
    media_image1.png
    Greyscale

Annotated Figure 14 of Yoon

Yoon has not explicitly disclosed coating the jig with the UV resin and further attaching the assembly to the jig with a roller. However, this is known in the art, as disclosed by Tarumi and optionally Kobayashi.
Tarumi, drawn also to the art of making an optical member having excellent optical characteristics (Abstract), discloses an optical sheet (2) with adhesive (11) and a transfer film (37) (i.e. analogous to the assembly of window base and carrier film of the instant invention) (Figures 3-6; Claims 1, 22), which are stuck to a glass (Column 5, lines 32-35) support plate (i.e. jig) (Column 8, lines 31-39) with a roller (Figure 4). Tarumi further discloses the optical sheet being a polarizing plate (i.e. meets the limitation of a window base) (Columns 2-3, lines 61-67 & 1-3). Further, Tarumi discloses applying UV adhesive to the support plate (i.e. jig) and then attaching the optical sheet assembly (i.e. analogous to assembly of instant claim) to the support plate (Claims 1 & 
It would have been obvious to an ordinarily skilled artisan to have modified the method of attaching the assembly to the jig in Yoon, with the steps of coating the jig with a UV resin and then attaching the assembly to the jig with a roller, as disclosed Tarumi, since Tarumi discloses that the adhesive attachment method as described helps with yielding even attachment and good optical characteristics. Moreover, the foregoing merely produces the attached product according to known methods in the art and the courts have generally held that the combination of known prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).


Further, alternatively, Kobayashi, drawn also to the art of a laminate and a method for producing a device [0003], with the device being an electronic device [0008], discloses a support (2A – glass support [0070]) provided with a photothermal conversion layer (3A) (which is a UV curable resin [0072]) [0067], and an assembly of a carrier film (layers 3A, 4A, 5A & 6A interpreted as carrier film) (i.e. glass/window base – Claim 5, Claim 13) being attached to the support 2A (glass/window base) (i.e. glass/window base – Claim 5, Claim 13), and then detached or removed (Figures 7A-7B) [0068]; [0154-0159]. Kobayashi further discloses a light blocking layer 4A as part of the carrier film (Figures 7A-7B; [0068-0069]). The layer 3A is interpreted as a liner layer and the layer 6A is interpreted as the base film in this instance. Thus, from Kobayashi it 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant invention to have modified the method of attaching the assembly to the jig, with the step of coating/forming a UV resin on the jig, as disclosed by Kobayashi, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill, when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 3, Yoon has further disclosed a light blocking layer (80- pattern film 80 interpreted as the light blocking layer, and from the figures it can be seen that it is on one surface of the mask being a part of the mask) (Figures 11-12). Yoon has further the light blocking layer to be less than an area of the window base (Figures 11-13). From figure 13, it can be seen that upon irradiation only the sections 80a are hardened and the rest of the UV resin 70 is not hardened, thus this would necessarily mean that the portion in between the section 80a is not hardened (i.e. is covered by the light blocking layer), and given that this area is smaller than the window base, it would necessarily mean that the area of the light blocking layer is smaller than the window base.

Regarding claim 4, Yoon has already disclosed the carrier film being a base film and a liner layer (i.e. two layer film), with the liner layer defining an area for 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Yoon, and Tarumi, with the liner layer being of less thickness than the base film, as disclosed by Kobayashi, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 5, Yoon has further disclosed a silicon adhesive disposed between the base film and liner layer [0063].

Regarding claim 6, Yoon has disclosed the limitations of the instant claim. Given that the light blocking layer is smaller in area than the window base and the liner layer accommodates the window base (Figures 11-13), it would necessarily mean that the light blocking layer is smaller than the area defined by the liner layer (see claim 3 rejection above).

Regarding claim 7, Yoon has already disclosed the carrier film being a base film and a liner layer (i.e. two layer film), with the liner layer defining an area for accommodating the window (Figures 4-6) [0063].

Regarding claim 8, Yoon has further disclosed a silicon adhesive disposed between the base film and liner layer [0063].

Regarding claim 9, Yoon drawn also to the art of a method for manufacturing a coated glass for display (Abstract), discloses preparing a carrier film (40) (polyester film) (which is a two layer film (i.e. a liner layer and base layer, with an adhesive layer in between [0063]) (Figures 4-9) and forming an assembly by attaching the carrier film to a window base (11) ([0054]; [0061-0068]; Figures 4-7). Yoon further discloses disposing (i.e. attaching) the assembly on a jig (60) with the window facing downwards (Figures 8-9 – ne surface of the window will definitely face downwards). Yoon further discloses coating a UV resin/liquid (70), undergoing a primary curing/hardening step by applying UV radiation, removing an uncured portion of the UV resin overlapping the light blocking layer (Figures 11-15) and secondarily curing the remaining portion of the UV resin from which the uncured UV resin portion has been removed by performing secondary UV irradiation ([0071-0080]; Figures 9-15). 
Further, Yoon has also disclosed placing a mask 90 for UV exposure and then performing UV irradiation (Figures 11-12; [0072-0077]), and has disclosed the mask comprising a light blocking layer (80) on at least one surface of the mask, the light blocking layer overlapping an end portion of the window base and defining an opening 
Yoon has not explicitly disclosed coating the jig with the UV resin and further attaching the assembly to the jig with a roller. However, this is known in the art, as disclosed by Tarumi and optionally Kobayashi. 
Tarumi, drawn also to the art of making an optical member having excellent optical characteristics (Abstract), discloses an optical sheet (2) with adhesive (11) and a transfer film (37) (i.e. analogous to the assembly of window base and carrier film of the instant invention) (Figures 3-6; Claims 1, 22), which are stuck to a glass (Column 5, lines 32-35) support plate (i.e. jig) (Column 8, lines 31-39) with a roller (Figure 4). Tarumi further discloses the optical sheet being a polarizing plate (i.e. meets the limitation of a window base) (Columns 2-3, lines 61-67 & 1-3). Further, Tarumi discloses applying UV adhesive to the support plate (i.e. jig) and then attaching the optical sheet assembly (i.e. analogous to assembly of instant claim) to the support plate (Claims 1 & 22). Thus, Tarumi sufficiently discloses that it is known in the art to coat a jig with a UV resin and then attach an assembly with a roller to the jig.
It would have been obvious to an ordinarily skilled artisan to have modified the method of attaching the assembly to the jig in Yoon, with the steps of coating the jig with a UV resin and then attaching the assembly to the jig with a roller, as disclosed Tarumi, 
Further, alternatively, Kobayashi, drawn also to the art of a laminate and a method for producing a device [0003], with the device being an electronic device [0008], discloses a support (2A – glass support [0070]) provided with a photothermal conversion layer (3A) (which is a UV curable resin [0072]) [0067], and an assembly of a carrier film (layers 3A, 4A, 5A & 6A interpreted as carrier film) (i.e. glass/window base – Claim 5, Claim 13) being attached to the support 2A (glass/window base) (i.e. glass/window base – Claim 5, Claim 13), and then detached or removed (Figures 7A-7B) [0068]; [0154-0159]. Kobayashi further discloses a light blocking layer 4A as part of the carrier film (Figures 7A-7B; [0068-0069]). The layer 3A is interpreted as a liner layer and the layer 6A is interpreted as the base film in this instance. Thus, from Kobayashi it is well-known in the art to form/coat a UV curable resin on a jig/support and then attach the assembly to the jig.
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant invention to have modified the method of attaching the assembly to the jig, with the step of coating/forming a UV resin on the jig, as disclosed by Kobayashi, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be 
Neither Yoon nor Tarumi have disclosed a light blocking layer on the carrier film. Yoon has already disclosed a light blocking layer with an area smaller than the area of the window base, and overlapping an end portion of the window base (see above claim 1 rejection). Kobayashi has disclosed a light blocking layer 4A as a part of the carrier film (layers 3A, 4A, 5A & 6A interpreted as a carrier film Figure 7A-7B), and as such this is a known prior art element. Further, Yoon as modified by Kobayashi would necessarily disclose a light blocking layer on the carrier film which overlaps the end portions of the window base, given that film (40) (carrier film) of Yoon covers the window base and the end portions, thus a light blocking layer formed on the carrier would also overlap the end portions of the window base. Further, the light blocking layer would define an opening (i.e. window base with no additional layer on top) disposed within the window base, as seen from figures 13-15 of Yoon.
It would have been obvious to an ordinarily skilled artisan to have modified the film (40) of Yoon, with the light blocking layer being a part of the carrier film as disclosed by Kobayashi, since such is known to prevent laser light from reaching the device ([0021]). Furthermore, the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 10, Yoon and Kobayashi in combination have disclosed the limitations of the instant claim. Yoon has already disclosed the light blocking layer being 

Regarding claim 11, Yoon has further disclosed the light blocking portion overlapping with an end portion of the window base in a very small margin (Figures 12-13). The portions 80a are quite small as compared to the rest of the window base, and thus it can be reasonably presumed that the end portion of the window base is within or adjacent to the 0.1mm to 0.5mm claimed range, especially since the window base is a window for a smartphone and thus only a few centimeters or so in length (iPhone 5 screen etc.). However, in absent this teaching, the foregoing would have been obvious as it merely amounts to a result effective variable use in a predictable fashion. The light blocking layer, as described above, is use to the purpose of protecting the device from the laser light and therefore it would have been obvious and predictable to merely apply the layer in areas where the user desired the laser to be blocked from further penetration.

Regarding claim 12, Further, the overlap of the light blocking layer and the window base is necessarily proportional to the amount of UV irradiation, as the UV radiation is responsible for curing/hardening the UV liquid/resin only in the areas where 

Regarding claim 13, Tarumi has disclosed the UV irradiation amount of less than 600 mJ (Column 10, lines 35-38), which forms an overlapping range with the instantly claimed range of 120mJ to 170 mJ. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).
It would have been obvious to an ordinarily skilled artisan to have modified the amount of UV irradiation of Yoon, to be within the instantly claimed range, as disclosed by Tarumi, for the purpose of curing without damaging the construct. Moreover, the courts have held that the combination of known prior art elements is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 14, Yoon has further disclosed attaching the window base to the area defined by the liner layer of the carrier film ([0063]; Figures 4-6).

Regarding claim 15, Yoon has further disclosed separating the UV cure resin and the assembly from the jig (Figure 17) [0051].

Regarding claim 16, Tarumi has already disclosed the jig (i.e. support plate 31 of Tarumi) being a glass plate (Column 5, lines 32-35).

Regarding claim 17, Yoon has further disclosed the washing step being performed with ethanol (i.e. ethyl alcohol) [0078].

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
Regarding applicant’s arguments on page 10, while intention may be to cure only a resin inside and not on the edges of the window base, this is not currently claimed in the instant claims 1 & 9. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preventing the resin on the edge of the window from being cured) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While Yoon does discloses hardening resin on the edge of the window, Yoon also disclosed a light blocking layer which overlaps the end portions of the window base (see claim 1 rejection above). 
As explained above in the claim 1 rejection and as further explained now with the help of annotated figure 14 of Yoon, the green line is interpreted as the opening, and as can be seen from the annotated figure the green line overlaps with the cured areas, thus the resin is cured in an area overlapping with the opening. Further, as can be seen, the yellow line indicates the uncured area of resin which are removed, and as can be seen from Figures 12-13 of Yoon in conjunction with the annotated figure below, the uncured portions overlap with the light blocking layer (8), and thus meet the limitation of removing an uncured portion of the resin overlapping the light blocking layer. The opening is interpreted as the green line because, as currently claimed the light masking layer overlapping the window base defines an opening. Thus, an opening is defined by the area on which the light blocking layer overlaps the window base. The light blocking layer of Yoon (80) overlaps the entire window base, and thus it can be interpreted as the opening being the entire window base. Given this, and given the fact that the light blocking layer (80) has portions 80a which allow UV light to go through and cure the resin, an overlapping part of the entire window base and the portions 80a would constitute the opening, because an opening in plain terms would mean an area through which the window base can be seen through i.e. not covered by any other material. Given that the opening overlaps the remainder of the window base and portions 80a, 

    PNG
    media_image1.png
    275
    593
    media_image1.png
    Greyscale

Annotated figure 14 of Yoon
The instant claim merely recites a light blocking layer which overlaps an end portion of the window base. The instant claim does not recite wherein only the resin on the edges is not hardened, even if that may be what is intended. 
The claims are read in light of the specification, but limitations from the specification are not included in the claim limitations unless explicitly recited. Thus, what applicant is arguing is not currently recited in the instant claims. Further then, as currently claimed, Yoon, Tarumi, and Kobayashi disclose the instant limitations of the instant claims 1 & 9, as Yoon discloses a light blocking layer that overlaps and end portion of the window base (see claim 1 rejection above).
Further, applicant has claimed that the light blocking layer defines an opening disposed inside the window base. In this instance, an opening is understood as an area 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712